Action to recover for personal injuries and for loss of *927services alleged to have been caused by reason of the plaintiff wife’s having eaten a cake purchased from the defendant. Judgment entered on the verdict of a jury in favor of defendant, and order denying plaintiffs’ motion to set aside the verdict and for a new trial, reversed on the law and a new trial granted, costs to abide the event. The court erred in its ruling pertaining to the reception of evidence bearing upon the foreign substance. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.